DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species E, figures 25-28, claims 1-13, and 15-20 in the reply filed on January 7, 2020 is acknowledged. Accordingly claim 14 is withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 2, 2019 was considered by the examiner.
During the course of the search in this application Examiner found extensive references by the inventors and the Applicant. Examiner at this time reminds the Inventors, the Applicant, and the all those who prosecute the application of the their duty of disclosure under MPEP Chapter 2000, and 37 CFR 1.56. 


Drawings
The drawings are objected to because:
In figure 2 Applicant shows element 100. There is no element 100 in the specification. Does Applicant mean 1000?
In figure 3A it is not clear that one is looking at both a cross-sectional view and a top view at the same time because ¶ 0026 states it is only a cross-sectional view.
It appears that figures 1-8 are prior art, e.g. not novel, based upon Applicant’s ¶ 0043. In ¶ 0043 Applicant states “[h]ereinafter, a novel-type package module, in which ….” This means that all the figures before figure 9 are not novel, and thus are prior art. As such Examiner is requiring a “prior art” label on figures 1-8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In figure 3A it is not clear that one is looking at both a cross-sectional view and a top view at the same time because ¶ 0026 states it is only a cross-sectional view.
In ¶ 00114, it appears that element 100C should be 100E.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cho et al. (US 10,026,678 B1) (“Cho”).
Regarding claim 1, Cho teaches at least in figures 9-10:
a connection structure (140) including one or more redistribution layers (142); 
a semiconductor chip (120) disposed on the connection structure (140) and having a connection pad (122) electrically connected to the one or more redistribution layers (142); 
a plurality of electronic components (125/128) disposed on the connection structure (140) and electrically connected to the one or more redistribution layers (142); 
one or more frames (110) disposed on the connection structure (140); and 
an encapsulant (130) disposed on the connection structure (140), and respectively covering at least portions of the semiconductor chip (120), the plurality of electronic components (125), and the one or more frames (110), 
wherein at least a portion of an outer side surface of the encapsulant is coplanar on the same level as a level of at least a portion of an outer side surface of at least one of the one or more frames (As Examiner understands this limitions on at least the left hand side of figure 9 the encapsulant 130 is coplanar with and on the same horizontal level with the frame 110).
Regarding claim 2, Cho et al. teaches at least in figures 9-10:
wherein at least one of the one or more frames (110) is disposed between the plurality of electronic components (figure 10 shows that 113a, which is part of 110, is between 125/128).
	Regarding claim 3, Cho et al. teaches at least in figures 9-10:
wherein the encapsulant (130) comprises a first encapsulant covering at least a portion of each of the plurality of electronic components and the one or more frames (the portion of 130 covering 125/128 and 110), and 
a second encapsulant covering at least a portion of each of the semiconductor chip and the first encapsulant (a second portion of 130 covering 120, the first portion of the encapsulatnt, 125/128, and 110), 
wherein at least a portion of the outer side surface of the first encapsulant is coplanar on the same level as a level of at least a portion of the outer side surface of at least one of the one or more frames (As Examiner understands this limitions on at least the left hand side of figure 9 the encapsulant 130 is coplanar with and on the same horizontal level with the frame 110).
Examiner note: Applicant has not claimed a patentable distinction between the first and second encapsulant. Therefore, Examiner can direct that different portions of the encapsulation layer are a first and second portion.
	Regarding claim 4, Cho et al. teaches at least in figures 9-10:
further comprising a penetration portion penetrating through the first encapsulant, wherein the semiconductor chip is disposed in the penetration portion (the penetration portion is the location of 120), and 

	Regarding claim 5, Cho et al. teaches at least in figures 9-10:
a first metal layer (115) disposed on an outer side surface of each of the one or more frames (115 on the left hand side), and extending to at least one surface of each of the one or more frames (115 so extends on a surface of 110’s layers); and 
a second metal layer (115s in the middle of figure 9) disposed on a wall surface of the penetration portion (115 next to 120) and extending to at least one surface of the first encapsulant (115 so extends to a second portion of 130).
	Regarding claims 6, and 8, Cho et al. teaches at least in figures 9-10:
a backside metal layer (132) disposed on the second encapsulant (132 is disposed on the second portion of 130); 
a first metal via (133 on the left) penetrating through the first and second encapsulants (130), and connecting the backside metal layer (132) to the first metal layer (115 on the left hand side); and 
a second metal via (133 in the middle) penetrating through the second encapsulant (second portion of 130) and connecting the backside metal layer  (132) to the second metal layer (115 in the middle).
	Regarding claim 7, Cho et al. teaches at least in figures 9-10:
wherein at least one of the one or more frames (110) comprises a plurality of conductor pattern layers (113s) electrically connected to each other (113s are electrically connected together to make a via), 

Regarding claims 9-11, Cho et al. teaches at least in figures 9-10:
that elements 111s are insulating layers, and 112s/113s are conductive layers. Looking at figure 9 we see that they layers are layered on each other. Further, in figure 9 we see that all the 112s/113s are connected together such that 110 forms a via structure. Therefore, Cho shows that element 110 is formed of the a layered structure as claimed. 
Regarding claims 15-16, Cho et al. teaches at least in figures 9-10:
	The limitations of claims 15-16 are the same, or substantially similar, the limitations of claims 1-4. Because the prior art teaches claims 1-4 the prior art teaches claims 15 and 16 for the same reasons it teaches claims 1-4.
	Regarding claim 17, Cho et al. teaches at least in figures 9-10:
	The limitations of claim 17 are the same, or substantially similar, the limitations of claims 1-3. Because the prior art teaches claims 1-3 the prior art teaches claim 17 for the same reasons it teaches claims 1-3.
	Regarding claim 18-19, Cho et al. teaches at least in figures 9-10:
	The limitations of claims 18-19 are the same, or substantially similar, the limitations of claims 1-5. Because the prior art teaches claims 1-5 the prior art teaches claims 18-19 for the same reasons it teaches claims 1-5.
	Regarding claim 20, Cho et al. teaches at least in figures 9-10:
	The limitations of claim 20 are the same, or substantially similar, the limitations of claims 1-6. Because the prior art teaches claims 1-6 the prior art teaches claim 20 for the same reasons it teaches claims 1-6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 10,026,678 B1) (“Cho”).
Regarding claim 12, Cho et al. teaches at least in figures 9-10, and Examiner’s annotated Applicant figure 26 below:

    PNG
    media_image1.png
    654
    674
    media_image1.png
    Greyscale


Further, As can be seen in Cho’s figure 9 there are a plurality of electronic components 128s at a level higher than the semiconductor chip’s active surface (120 around where 122 is located.) Therefore, Cho shows that one can 1) form a plurality of RDLs having different level, or heights, in different regions of the chip such that 2) the active surface, or bottom surface, of the semiconductor is lower. Thus, Based upon the teachings of Cho the limitations of claim 12 are obvious. 
Regarding claim 13, Cho et al. teaches at least in figures 9-10, and Examiner’s annotated Applicant figure 26 below:
wherein the plurality of electronic components (128/125) comprise at least one of a capacitor and an inductor (128/125 are passive components. Examiner is taking official notice that passive components include capacitors, inductors, and resistors. Therefore, one of ordinary skill in the art knows reads Cho that 128/125 could be at least one of a capacitor or inductor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.